Title: To John Adams from William Tudor, 29 August 1774
From: Tudor, William
To: Adams, John


     
      Dear Sir
      Boston Augst. 29th. 1774
     
     I wrote you 21st. Inst. which I hope you have receiv’d. The publick Prints of to Day, Which you will doubtless see, have been so satisfactory in their Accounts of the Proceedings of People in different Parts of the Province, as to render it unnecessary for me to write them. Every thing here is driving fast to an important Crisis. The Governor, if Report says true, is determined at all Hazards to enforce the Parliamentary Edicts, and the People on the other Hand are as firmly resolv’d they never shall take Place. Several of the mandamus Men have already resign’d. And it seems generally agreed to oblige them all to do so or force them to seek Protection in the Camp. Mr. Breck will be able to satisfy all your Inquiries, and is of too communicative a Disposition not to do it with Pleasure.
     Our Enemies now give out that it is impossible the Congress should agree, and the Tories, harden’d Wretches as they are, hope great things from your Disunion of Sentiments. It is the only Hope they have left. May Disappointment blast their traiterous Wishes!
     Tully tells Us “Homines ad Deos nulla Re proprius accedunt, quam Salutem Hominibus dando.” I wish all the Members of the grand American Senate may believe this as truly as I know Yourself to do. And may it animate them to Exertions that shall issue in our Salvation. Should your honest, your great Endeavours terminate in so glorious an Event, there is no one who would join, with more Pleasure, the exulting Throng of your happy Contrymen in hailing Ye our Saviours than your most obliged and obt. Servt.,
     
      Will Tudor
     
    